Citation Nr: 1209666	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  06-10 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for contracture, right little finger, for the period October 22, 2004 to January 6, 2005.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for contracture, right little finger, for the period April 1, 2005 forward.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Detroit, Michigan, which granted service connection for contracture, right little finger, and assigned an initial rating of 10 percent, effective October 22, 2004.  A January 2007 rating decision granted a temporary evaluation of 100 percent, effective January 7, 2005 to March 31, 2005, based on surgery and convalescence, with an evaluation of 10 percent effective April 1, 2005 forward. 

In December 2006, the Veteran presented testimony at a hearing before a Decision Review Officer at the Detroit RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board has previously considered this claim.  In July 2010, the Board remanded the claim for additional development, specifically, to afford the Veteran a new examination to determine the severity of his service-connected little finger disability.  The examination took place in September 2010 and in December 2011, the Appeals Management Center ("AMC") issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the Veteran's claim.  The claims file has been returned to the Board for additional appellate proceedings.


FINDINGS OF FACT

1.  For the period October 22, 2004 to January 6, 2005, the Veteran's contracture, right little finger was manifested by severe pain, stiffness, evidence of ankylosis at the proximal interphalangeal ("PIP") joint of the little finger, no flexion of the distal interphalangeal ("DIP") joint of the little finger, significant weakness of the little finger and severe degenerative changes of the "TIP" joint of the little finger with slight subluxation ulnarly of the PIP joint.  

2.  For the period April 1, 2005 forward, the Veteran's contracture, right little finger, has been manifested by minimal pain, a tendency of the finger to go into abduction whenever he tries to extend all the other fingers, normal sensation to touch and pin prick in the area of the little finger and ulnar side of the hand, strong grip strength, and flexion deformity of the PIP joint of the little finger, without limitation of motion of any other digits or joints of the hand or interference with the overall function of the right hand.


CONCLUSIONS OF LAW

1.  For the period October 22, 2004 to January 6, 2005, the criteria for an initial evaluation in excess of 10 percent disabling for contracture, right little finger, were not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011);  
38 C.F.R. §§ 3.159, § 4.1, 4.7, 4.10, 4.20, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5156, 5227-5010, 5230 (2011). 

2.  For the period April 1, 2005 forward, the criteria for an initial evaluation in excess of 10 percent disabling for contracture, right little finger, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011);  38 C.F.R. 
§§ 3.159, § 4.1, 4.7, 4.10, 4.20, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5156, 5227-5010, 5230 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

However, for initial rating claims, where, as here, service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven; therefore, 38 U.S.C.A. 
§ 5103(a) notice is no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

Nonetheless, the Board notes that a Statement of the Case ("SOC"), dated March 2006, provided the Veteran with notice of how to substantiate a claim of entitlement to an increased rating based on the rating criteria utilized in his claim.  Accordingly, the Board finds that VA has complied with the notice requirements of the VCAA.

      B.) Duty to Assist

The Board is satisfied that the VA duty to assist has been met.  The claims folder contains the Veteran's service and post-service treatment records, and VA examinations dated December 2004 and September 2010.  The claims file also contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.

Review of the VA examinations reveals that the examiners reviewed the pertinent evidence of record, performed the intended comprehensive clinical evaluations, including an interview with the Veteran regarding his medical history, reviewed diagnostic test results, and set forth their findings.  Accordingly, the Board concludes that the VA examination reports in this case are adequate upon which to base a decision on the claim.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology to the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue, and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).   

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2011).

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  38 C.F.R. § 4.71a, DC 5003 (2011).  In the absence of limitation of motion, a 10 percent rating will be applied with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating will be applied with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  Id.  

Arthritis due to trauma and substantiated by x-ray evidence will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 (2011).  

The Veteran contends that the current 10 percent disability rating does not contemplate the severity of his little finger disability and requests a higher rating.

The current VA regulations refer to ankylosis and limitation of motion of individual digits.  For purposes of determining favorable ankylosis, for the fourth and fifth digits (or the ring and little fingers) zero degrees of flexion represent the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal joint ("MCP") and PIP joints flexed to 30 degrees, and the thumb abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  38 C.F.R. § 4.71a(1) (2011).

When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability, with the higher level of evaluation assigned when the level of disability is equally balanced between one level and the next higher level.  
38 C.F.R. § 4.71a(2) (2011).

The Veteran's little (fifth) finger disorder has been evaluated under DCs 5227-5010.  Under DC 5227, a 0 percent, or noncompensable evaluation is assigned for unfavorable or favorable ankylosis of the ring or little finger.  38 C.F.R. § 4.71a, DC 5227 (2011).  A note to DC 5227 states that VA may also consider whether evaluation as amputation is warranted, and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Id. 

Under DC 5230, any limitation of motion of the ring or little finger is also assigned a noncompensable evaluation.  38 C.F.R. § 4.71a, DC 5230 (2011).

Under DC 5156, a 10 percent evaluation is assigned for amputation of the little finger, without metacarpal resection, at the PIP joint or proximal thereto.  38 C.F.R. § 4.71a, DC 5156 (2011).

In December 2004, the Veteran was provided a VA hand examination pursuant to his service connection claim.  It was noted that he was right-hand dominant.  He complained of severe pain with weekly flare-ups where he was unable to bend his right little finger at all.  He noted that his condition affected his ability to write his name and added that he was a caterer and had difficulty performing his job duties.  Upon examination, the thumb and first three fingers were well-developed and in correct anatomical position.  The right little finger was contracted at the PIP joint and ulnar deviated.  There was evidence of ankylosing at the PIP joint of the little finger without rotation.  The range of motion for the PIP joints for the thumb and first three fingers was 0-100 degrees.  The active and passive ranges of motion assessed for the MCP joint were 0-90 degrees for the thumb and first three fingers.  It was noted that the Veteran held this finger in 90 degrees of flexion and was unable to extend it.  There was no weakness noted for the thumb or first three digits, but there was significant weakness of the little finger.  There was no pain with range of motion.  In evaluating the hand as a unit, the examiner noted equal distance between the thumb and index finger and found that the Veteran was able to use the hand to push, pull and twist.  X-rays revealed severe degenerative changes noted at the "TIP" joint of the left small finger with slight subluxation ulnarly of the PIP joint (the Board observes that, because there is no actual "TIP" joint, this appears to have been a typographical error).  No fractures or dislocations were noted. The diagnosis was right small finger flexion contracture with ulnar deviation.  The examiner noted that the Veteran's major functional impairment was weakness secondary to contraction.

In January 2005, the Veteran underwent a surgical contracture release of the right little finger.  A January 2005 note from the surgical clinic shortly after the procedure relayed the Veteran's report of some improvement with movement along with a finding of increased extension.  However, a February 2005 occupational therapy note shows that the Veteran displayed decreased active range of motion in his right little and ring fingers following surgical release of the PIP joint.  
  
In September 2010, the Veteran was afforded a second VA examination.  He reported minimal pain in the right little finger with pain mostly on the ulnar side of the hand, although he noted a tendency of the finger to go into abduction whenever he tried to extend all the other fingers.  He said his grip strength was "ok" and he could use his right hand by avoiding the use of the little finger.  He was not undergoing any medical or therapeutic treatment.  The physical examination revealed a flexion deformity of the little finger at the PIP joint, as well as evidence of an extensive burn scar on the ulnar side of the forearm and wrist, including areas of skin graft on the ulnar border with the hand.  There was contracture of the ulnar border with the skin involving the ulnar side of the little finger.  However, it was noted that sensation to touch and pin prick in the area of the little finger and ulnar side of the hand was normal.  Range of motion of the thumb and first three fingers was normal without pain.  The right little finger MP joint revealed full range of motion.  The PIP joint revealed 15-75 degrees of motion, and the DIP joint was 0-60 degrees of motion, all without complaint.  Radial pulse was palpable and grip strength was strong.  The Veteran was able to bring the fingertips of all fingers to the palm, except for the little finger, whose tip remained 1/4 inch off the palm.  X-rays revealed flexion deformity of the PIP joint of the little finger.  The diagnosis was deformity of the right little finger with evidence of previous burn and skin graft on the ulnar side of the hand and forearm.  In a general comment, the examiner noted that the Veteran's right little finger condition had not resulted in limitation of motion of any other digits or joints of the hand.  He further opined that the Veteran's right little finger condition did not interfere with the overall function of his hand.

IV.  Conclusion

Entitlement to an initial disability evaluation in excess of 10 percent for contracture, right little finger, for the period October 22, 2004 to January 6, 2005.

Based on a review of the evidence of record, the Board concludes that, for the period October 22, 2004 to January 6, 2005, entitlement to an initial disability evaluation in excess of 10 percent for contracture, right little finger, is not warranted.  As noted, prior to his surgery, the VA examination showed that the only digit affected was the little finger, which was deformed by some ankylosing at the PIP joint.  However, with regard to assigning a higher disability rating based on limited range of motion, under DC 5227, ankylosis of the little finger, whether favorable or unfavorable, warrants only a noncompensable rating.  While he complained of pain, stiffness and difficulty with his ability to write and perform his work as a caterer, the examiner found that the remainder of the right hand was not affected.  Moreover, despite his complaints, the examiner noted that he was able to use the right hand to push, pull and twist.  Moreover, because the highest rating available under DC 5010 (which is the diagnostic code upon which the Veteran's disability was rated based on findings of degenerative arthritis) is 10 percent, a higher rating under DC 5010 is not applicable.  In addition, because there was no evidence of resulting limitation of motion of other digits or interference with overall function of the right hand, neither an evaluation as amputation nor an additional evaluation is warranted under DC 5227.

The Board has considered whether other diagnostic codes are applicable to the Veteran's right little finger condition.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  However, even though there was a finding of limitation of motion of the little finger, under DC 5230, any limitation of motion only warrants a noncompensable rating.  In addition, as noted, because there was no amputation, a higher rating under DC 5156 is not warranted.

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under DeLuca v. Brown, supra, the Board has considered the Veteran's continuous reports (and objective examination findings) of right little finger pain.  However, where a disability has been rated at the maximum level provided by the limitation of motion diagnostic code under which it is rated, those considerations do not apply.  38 C.F.R. §§ 4.40, 4.45 (2011); VAOPGCPREC 36-97 (1997), 63 Fed. Reg. 31262  (1998); Johnston v. Brown, 10 Vet. App. 80   (1997) (remand for consideration of functional loss of range of motion of a wrist due to pain inappropriate where rating currently assigned for limitation of motion was maximum available under the applied diagnostic code).  

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R § 3.321(b)(1).

In this case, for the period October 22, 2004 to January 6, 2005, the schedule is not inadequate.  First, the schedule does not provide for higher ratings for the Veteran's right little finger, but even if it did, findings supporting a higher rating have not been documented.  Moreover, during the period on appeal, it was not shown that the service-connected disability required frequent periods of hospitalization or produced marked interference with the Veteran's employment beyond the intent of the rating schedule.  The Board thus finds that referral for consideration of the assignment of an extraschedular rating is not warranted.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun, supra.
In summary, the Board concludes that for the period October 22, 2004 to January 6, 2005, the evidence of record is against the Veteran's claim of entitlement to an initial rating in excess of 10 percent for contracture of the right little finger.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Entitlement to an initial disability evaluation in excess of 10 percent for contracture, right little finger, for the period April 1, 2005 forward.

Based on a review of the evidence of record, the Board concludes that, for the period April 1, 2005 forward, entitlement to an initial disability evaluation in excess of 10 percent for contracture, right little finger, is not warranted.  As discussed above, despite the Veteran's contention that his disability worsened and/or warranted a higher disability evaluation, review of the medical reports presents evidence to the contrary.  During the September 2010 VA examination, the Veteran reported that he only experienced minimal pain.  Even though he still was unable to experience full range of motion of the little finger, because the digit was no longer ankylosed and the Veteran was actually able to move the PIP joint 15-75 degrees of motion, and the DIP joint 0-60 degrees of motion, all without complaint, it is clear that his contracture surgery resulted in an improvement in his condition.  Furthermore, the examiner noted that the ranges of motion of the other fingers and thumb at the PIP joints were normal and were close to normal findings (0-90) at the MCP joint.  Accordingly, the Board finds a higher disability rating under DC 5227 is not warranted.  Additionally, because the current 10 percent evaluation is the highest schedular rating available under DC 5010, a higher rating is not applicable.

With regard to assigning any other diagnostic codes to the Veteran's right little finger, as noted above, even though there was a finding of limitation of motion of the little finger, under DC 5230, any limitation of motion only warrants a noncompensable rating.  In addition, as noted, because there was no amputation or functional approximation of amputation, a higher rating under DC 5156 is not warranted.

Moreover, although the Board has considered the assignment of a higher rating based on functional loss under the Court's holding in DeLuca, as discussed above, where a disability has been rated at the maximum level provided by the limitation of motion diagnostic code under which it is rated, those considerations do not apply.  See Johnson, supra. 

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun, supra.  While the Veteran did undergo surgery in January 2005, it has not been shown that his disability has required frequent periods of hospitalization or has produced marked interference with his employment.  As noted by the Veteran himself, he is able to utilize his hand if he does not involve his little finger, and the examiner specifically noted that the Veteran's right little finger condition did not interfere with the overall function of his hand.  The Board thus finds that referral for consideration of the assignment of an extraschedular rating is not warranted.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun, supra.

In summary, the Board concludes that for the period April 1, 2005 forward, the evidence of record is against the Veteran's claim of entitlement to an initial rating in excess of 10 percent for contracture of the right little finger.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial disability evaluation in excess of 10 percent for contracture, right little finger, for the period October 22, 2004 to January 6, 2005, is denied.

Entitlement to an initial disability evaluation in excess of 10 percent for contracture, right little finger, for the period April 1, 2005 forward is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


